ANTAR LAW FIRM, PLLC
Attorneys for the Plaintiff
Solomon E. Antar, Esq. (SEA 7804)
26 Court Street, Suite 1200
Brooklyn, NY 11242
Tel. 718-769-3200
solomon@antarlawfirm.com
                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF NEW YORK
TRIPLENET PRICING, INC.,
                                             Civil Action File No.
Plaintiff,                                   19-cv-3861 (SJF) (ARL)

Vs.                                          VOLUNTARY DISCONTINUANCE
                                             (FRCP 41)
INGERSOLL-RAND PUBLIC
LIMITED COMPANY,

Defendants.


       Whereas, no answer or pre-answer motion to the complaint has been

submitted by defendant INGERSOLL-RAND PUBIC LIMITED COMPANY,

       The plaintiff hereby dismisses the complaint and voluntarily discontinues this

action against said defendant pursuant to Rule 41 FRCP.

       Dated, Brooklyn, NY
              September 9, 2019
                                         /s/
                                       SOLOMON E. ANTAR (SEA-7804)
                                       Attorney for Plaintiff
